DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims  11-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the intended use of an assembly “for display of a window covering” and the assembly comprising “a set of at least one piece of mounting hardware for the window covering.” The claim further recites “the window covering engaged with the set of at least one piece of mounting hardware so that…” It is unclear what is required of the claim since it is understood that a window covering is not required structure of the assembly but only an intended use of the assembly. It is unclear if the assembly requires a window covering. Should the claim positively require a window covering? If so, suggested language includes but not limited to the following: --a window covering display assembly, the assembly comprising: a window covering; a display case…-- If a window covering is not required, it is unclear how to interpret the claim language. 
Claim 1 recites “with a top, left side, right side, and bottom, thus having two side walls.” It is not understood how four elements yields two side walls; it is unclear which elements are   “side walls” or have walls. The claim fails to clearly define what is required. 
Claim 1 line 10 recites “pieces” while previously reciting piece. Pieces implies a plurality which was not clearly set forth for in the claim.
Claim 1 recites “may be.” The phrase renders the claim indefinite as it is not clearly understood what is required of the claim. The phrase “may be” does not provide a positive requirement but only the possibility. It is therefore unclear if it is required that the elements be removed and if a different mounting board with a different set of at least one piece of mounting hardware and a different window covering are required. As best understood, the claim requires only the possibility.
Claims 2-10 depend from claim 1 and inherit the issues of claim 1 and are rejected for depending from rejected claim 1.
Claim 10 recites “may exceed.” The phrase renders the claim indefinite as it is not clearly understood what is required of the claim. The phrase” may” does not provide a positive requirement but only the possibility. It is not clearly understood what defines the width of the window covering. It is unclear if it exceeds or does not exceed a width of the display case. 
In view of the 112 issues discussed above  the claims have been examined as best understood. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2015/0096695), hereinafter referred to as Baker.
Regarding claim 1, as best understood in view of the 112 issues discussed above, Baker discloses an assembly for display of a window covering, the assembly (Baker: Fig 3) comprising: 
a display case (window frame 62, Baker: Fig 4; a window frame is understood to be a display case since it frames the window covering on four sides therefore encasing the window blind and allows the window covering to be mounted and therefore visible and displayed) with a top, left side, right side, and bottom, thus having two side walls; 
the display case adapted to reversibly (via 66) hold a display board (formed by 14, 16, 18) near the top of the display case through a magnetic bond (via 66) between the display case and the display board (the magnets 66 are located at top locations between the display case 62 and the display board); 
a set of at least one piece of mounting hardware (52, 74, 58, 76 and fasteners mount the window covering 36; Baker: Fig 4) for the window covering, the set of at least one piece of mounting hardware engaged with the display board (Baker: Fig 4, the mounting hardware 52,74,58,76 are engaged with the display board 14,16); and 
the window covering engaged with the set of at least one piece of mounting hardware so that the window covering (Baker: Fig 4), the set of at least one pieces of mounting hardware, and the display board may be removed from the assembly such that a different mounting board with a different set of at least one piece of mounting hardware and a different window covering may be inserted in the display case (it is best understood that the magnets 66 allow the display board, mounting hardware, and window covering to be removed since the magnets releasably secure the elements and are therefore able to be replaced with different elements).  
Regarding claim 2, Baker discloses the magnetic bond is formed between a magnet (66) located on the display case (Baker: Fig 4) and a metallic component on the display board (Baker: paragraph [0058]; the top portion (18) of the display board is steel which has a metallic component).  
Regarding claim 4, Baker discloses wherein the magnetic bond involves at least two magnets (there are multiple magnets; Baker: Fig 4).  
Regarding claim 5, Baker discloses wherein the magnetic bond is between a distal face of the display board and the display case (the back face of the display board is understood to be a distal face as it is distal from a front face).  
Regarding claim 6, Baker discloses wherein the magnetic bond is between a top side of the display board and the display case (66 located at the top are understood to be at a top side).  
Regarding claim 7, Baker discloses wherein the magnetic bond is between a bottom side of the display board and the display case (66 located on the bottom are understood to be at a bottom side).  
Regarding claim 8, Baker discloses wherein at least one magnetic bond between the display board interacts with one of the side walls (the left and right sides 68, 70 of the display case are understood to be side walls and have magnets 66 which interact with the display board).  
Regarding claim 10, Baker discloses wherein the set of at least one piece of mounting hardware is engaged with a proximal side of the display board (the mounting hardware extends to the proximal sides 26 and 30 and are shown to extend to the sides of the side wall, Baker: Figs 4 and 7) so that a width of the window covering may exceed a width of the display case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, as applied in claim 1 above.
Regarding claim 3, Baker discloses wherein the magnetic bond is formed between a magnet located on the display case and metallic component on the display board, not a magnet on the display board and a metallic component on the display case. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to form the display case of a metallic component in the same way the display board is formed of a steel or ferrous material (thus having a magnetic component) since it has been held that be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would further be obvious to rearrange the magnets such that it is on the display board and that the display board is magnetically bonded to the metallic component of the display case since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Such modifications would provide equivalent attachment between the elements and would not lead to any new or unpredictable results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, as applied in claim 1 above, in further view of Goldman (US 2020/0018113).
Regarding claim 9, Baker discloses the set of at least one piece of mounting hardware is engaged to the display board but not to a bottom side. Baker discloses that the mounting hardware are engages to proximal sides (52 and 74 are on the sides; Baker: Fig 4 and 7) and to a top side (18 and 58 are at the top front side). However, providing the set of at least one piece of mounting hardware such that it is engaged to the display board bottom side (bottom side of the top element 18) would have been obvious to one having ordinary skill in the art before the effective filing date since such technique is known for providing and “inside-mounted” window covering. Goldman discloses that it is known for mounting hardware for a window covering to be located at a bottom side (Goldman: Figs 6, 8, 14). One would be motivated to modify Baker such that the mounting hardware is located at a bottom side and thus mounting the window covering inside the frame formed by the display board in order to provide alternative arrangement for equivalently mounting a window covering with the added benefit of being “inside-mounted” and providing a more compact appearance. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634